1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment was filed on 01/24/2022. Claims 1-3, 16, 19, 26-30, and 32 have been amended, claims 17-18 and 20-25 have been canceled, and claims 33-41 have been added. Currently, claims 1-16, 19, and 26-41 are pending and are being examined
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0084, “each bulb 190E” should read -each bulb 290E-
Appropriate correction is required.
Claim Objections
Claims 1, 26-27, 33, 37, and 40-41 are objected to because of the following informalities:  
In claim 1, “the retainer” as cited in lines 21 and 23-24 should read -the retainer portion-
In claim 26, “the circumference” should read -a circumference-
In claim 27, “an inner wall” should read -an inner surface-
In claim 33, “wherein the extendable flap, wherein the length” should read “wherein the length of the extendable flap”
In claim 37, “the circumference” should read -a circumference-, and “the inner wall” should read -the inner surface-
In claim 40, “the retainer” recited in lines 3-4 should read -the retainer portion
In claim 41, “the inner wall of the outer cover” should read -the inner surface of the outer wall-
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instance, claim 36 recites the first and second flap having a sphere on the second end of each flap. However, the specification only refers to a “sphere” in reference to the expansion structures (see application specification, paragraph 0057), and refers to a “bulb” for the extendable flaps (see application specification, paragraph 0084). Thus, there is no support from the original disclosure for “a sphere” for each flap as claimed 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31, 33-34, 37-39, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation “wherein the intermediate section of the extendable flap”. There is insufficient antecedent basis for this limitation. For the purpose of examination, the limitation will be interpreted as -wherein an intermediate section of the extendable flap-
Claim 33-34 recites the limitation “the extendable flap”. There is insufficient antecedent basis for this limitation. For the purpose of examination, the limitation will be interpreted as “an extendable flap”
Claim 34 recites the limitation “wherein the first side of the extendable flap”. There is insufficient antecedent basis for this limitation. For the purpose of examination, the claim will be interpreted as -wherein a first side of an extendable flap-
Claim 36 recites wherein the first flap and the second flap of the dual extendable flap each have a sphere at their second end, wherein each sphere has a diameter that is from 10% to 200% greater than the thickness of the intermediate section”. However, the claim recites terminology that was strictly used when discussing the expansion structures (e.g., “second end”, “intermediate section” as disclosed in Claim 1, and “sphere”, as disclosed in application specification, paragraph 0064), whereas the first and second flaps are cites to have a bulb that has a diameter from 10% to 200% greater than the thickness of the center (see application 
For the purpose of examination, the claim will be interpreted as the extendable flaps having a bulb that is from 10% to 200% greater than a thickness of an intermediate section of the extendable flaps.
Claims 37 and 39 recite the limitation “wherein each of the two expansion structures”. It is unclear as to whether or not the two expansion structures are the same as the at least one expansion structure recited in claim 1. For the purpose of examination, the limitation will be interpreted as -wherein the at least one expansion structure comprises two expansion structures-
Claim 38 recites the limitation “wherein the retention force in the forward direction” and “the retention force in the reverse direction”. There is insufficient antecedent basis for these limitations. For the purpose of examination, the limitations will be interpreted as -wherein a retention force in a forward direction- and -a retention force in a reverse direction”
Claim 40 recites the limitation “wherein the retainer portion comprises two expansion structures”. It is unclear as to whether or not the two expansion structures are the same as the at least one expansion structure recited in claim 1. For the purpose of examination, the limitation will be interpreted as -wherein the at least one expansion structure of the retainer portion comprises two expansion structures-
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16, 19, 26-28, 38, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Herrera (US 20180140799) in view of Silvestro (US 20150250991).
Regarding claim 1, Hererra discloses a urinary catheter comprising:
 	a tube with a wall with an outer surface with a first cross-sectional area (Fig. 1A, tube 12), a lumen (Fig. 1A, lumen 14), a distal end with one or more openings in communication with the lumen (Fig. 2, distal end 18 with openings 18A), a proximal end with an opening in communication with the lumen (Fig. 2, proximal end 16), 
a valve with a closed and open configuration that prevents or allows flow out of the proximal end (Fig. 1, valve 100), 
a retainer portion (Fig. 3A, retainer portion 20) between the distal end and proximal end, wherein the retainer portion is configured to be compressed when it contacts the wall of the penile urethra (paragraph 0045, “When sufficient pulling or pushing force is applied to catheter 10, retainer portion 20 compresses so that is can pass through the urethra 2600)  having an outer wall that has an outer surface (Fig. 3B, top surface 22) and inner surface (Fig. 3B, passage 28 defined by an inner surface), a first compressed position in which the outer wall is configured to fit through the penile urethra (Fig. 16, retainer element 20 in compressed configuration), and a second expanded position in which the outer wall has a maximum cross-sectional area at least twice as great as the first cross-sectional area (paragraph 0088, “the retainer portion having a maximum cross-sectional area at least twice as great as the first cross-sectional area”) and is configured to not fit through the penile urethra (Fig. 2, retainer element 20 in expanded configuration), 
but fails to teach  that the retainer portion having a cavity inside of the outer wall, a core inside the cavity, the core having a passage in which the tube is positioned, and at least one expansion structure inside the cavity, wherein the at least one expansion structure has a first end connected to a core, a second end in contact with the inner surface of the outer wall of the retainer, and an intermediate section between the first end and the second end, wherein the 
However, Silvestro teaches a catheter assembly comprising: a retainer element with a cavity (Fig. 2A, see annotated figure below) inside of the outer wall (Fig. 2A, element 124), a core inside of the cavity (Fig. 2A, tubing 114) , the core having a passage in which the tube is positioned (Fig. 2A, see annotated figure below), and at least one expansion structure inside the cavity (fig. 2A, wings 136A, 136B), wherein the at least one expansion structure has a first end connected to the core, a second end in contact with the inner surface of the outer wall of the retainer, and an intermediate section between the first end and the second end, wherein the intermediate section is in contact with the inner surface of the outer wall of the retainer (see annotated fig. 6A below) and the intermediate section is configured to apply an outward force to move the outer wall to its second, expanded position (see annotated fig. 6B below)

    PNG
    media_image1.png
    198
    344
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    701
    686
    media_image2.png
    Greyscale


Herrera and Silvestro are both considered to be analogous art because they both refer to stabilizing a catheter assembly with a retention member. It would have been obvious to anyone of ordinary skill in the art before the effective filing date of the invention to modify the retention structure of Herrera with the features taught by Silvestro as highlighted above for the purpose of providing a suitable retention structure that consistently and reliably anchors a catheter system inside the body (see Silvestro, paragraph 0006). 
Regarding claim 2, Herrera discloses the cross-sectional area is 2-3 times greater than the first cross-sectional area (see Herrera, paragraph 0091).
Regarding claim 3, Herrera discloses the maximum cross-sectional area is 1.5-4 times larger than the first cross-sectional area (see Herrera, paragraphs 0090 and 0091).
Regarding claim 4, Herrera discloses a urinary catheter with a maximum cross-sectional area from (24mm)2 π to (25 mm)2 π, or (4 mm)2 π to (25 mm)2 π (see Herrera, paragraph 0096).
Regarding claim 5, Herrera discloses the retainer portion that is circular in cross-section at its maximum cross-sectional area, and has a diameter of 5 mm to 10 mm at the position of the maximum cross-sectional area (see Herrera, paragraph 0097).
Regarding claim 6, Herrera discloses a retainer portion with a hardness from 1-70 Shore A, or 5-15 Shore A, or 10-20 Shore A, or 10-15 Shore A (see Herrera, paragraphs 0098 and 0099).
Regarding claim 7, Herrera discloses teaches a retainer portion comprised of silicone (see Herrera, paragraph 0100).
Regarding claim 8, Herrera discloses an outer wall of a retainer portion that can be physically compressed to 1/2 or less of the maximum cross-sectional area when subjected to a compressive force evenly applied along the outer wall of an amount from: 3-5 lbs., or 2-4 lbs., or 1-6 lbs., or 4-6 lbs., or 5-10 lbs., or 7-10 lbs., or 5-22 lbs (see Herrera, paragraph 0053).
Regarding claim 9, Herrera discloses an outer wall that can be compressed from the second, expanded position to the first, compressed position (see Herrera, paragraph 0007), when the outer wall is subjected to a compressive force evenly applied along the outer wall of an amount from: 3-5 lbs., or 2-4 lbs., or 1-6 lbs., or 4-6 lbs., or 5-10 lbs., or 7-10 lbs., or 5-22 lbs (see Herrera, paragraph 0053).
Regarding claim 10, Herrera discloses a retainer portion configured to have a maximum diameter of 0.3 mm to 8.0 mm when in the first, compressed position, and configured to have a maximum diameter of 4.0 mm to 15 mm when in the second, expanded position (see Herrera, paragraph 0105).
Regarding claim 11, Herrera discloses a catheter with one or more sensors on or in said catheter (see Herrera, paragraph 0114).
Regarding claim 12, Herrera discloses a catheter where the one or more sensors are positioned in a bladder when said catheter is positioned in a lower urinary tract of a human male (see Herrera, paragraph 0117).
Regarding claim 13, Herrera discloses sensors that are positioned at least partially in the lumen (see Herrera, paragraph 0119).
Regarding claim 14, Herrera discloses sensors that are configured to collect data of the patient, the data comprising one or more of. fluid pressure inside of the bladder, fluid volume inside of the bladder, temperature inside of the bladder, acidity of urine, bacteria level and type in urine, chemical composition of urine, motion of the patient, location of the patient, and fluid flow when emptying the bladder (see Herrera, paragraph 0122).
Regarding claim 15, Herrera discloses teaches a catheter that includes a second lumen and one or more antennas positioned in the second lumen (see Herrera, paragraph 0147).
Regarding claim 16, Herrera discloses teaches a catheter that includes a second lumen with one or more sensors, and one or more antennas (see Herrera, paragraph 0164). 
Regarding claim 19, Herrera discloses teaches a urinary catheter that includes an antenna in electrical contact with the one or more sensors (see Herrera, paragraph 0169).
Regarding claims 26-27, Herrera, as modified by Silvestro, teaches expansion structures as described in claim 1. 
However, Herrera, as modified by Silvestro, does not expressly disclose that the expansion structure has a length of at least 50% or greater than 50% of the circumference of an inner wall of the outer wall. It would have been obvious to anyone of ordinary skill in the art before the effective filing date of the invention to have the expansion structures take on these specific dimensions since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having 
Regarding claim 28, Herrera, as modified by Silvestro, teaches expansion structures as described in claim 1. 
However, Herrera, as modified by Silvestro, does not expressly disclose that the expansion structure has an intermediate section with a thickness that is 25% or more, or 30% or more, or 40% or more of a thickness of the outer wall. 
It would have been obvious to anyone of ordinary skill in the art before the effective filing date of the invention to have the expansion structures take on these specific dimensions since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, Herrera, as modified by Silvestro, did not specify specific measurements regarding the thickness of the intermediate sections of wing elements 136A and 136B taught in Silvestro. However, the device disclosed in Herrera, as modified by Silvestro would not function differently if the intermediate 
Regarding claim 38, Hererra, as modified by Silvestro, disclose a retention force in a forward direction to move the urinary catheter after it is properly positioned in the bladder of an adult male, and a retention force in the reserve direction in order to move the urinary catheter after it is properly positioned in the bladder of an adult male (see Hererra, paragraph 0045, “Retainer portion 20 is configured to prevent the inadvertent migration of catheter 10 either forward or backward once catheter 10 is properly positioned), is silent to wherein a retention force in the forward direction in order to move the urinary catheter after it is properly positioned in the bladder of an adult male is from about 1.15 lbs. to about 1.5 lbs., or from about 1.15 lbs. to 1.70 lbs., and the retention force in the reverse direction in order to move the urinary catheter after it is properly positioned in the bladder of an adult male is from about 1.30 lbs. to about 2.0 lbs., or about 1.3 lbs. to about 2.0 lbs., or about 1.3 lbs. to about 1.8 lbs.
However, it would have been obvious to anyone of ordinary skill in the art before the effective filing date of the invention to have the retention in the forward direction to be from 1.15 lbs. to about 1.5 lbs, and the retention force in the reverse direction to be from about 1.30 lbs. to about 2.0 lbs, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, Herrera, as modified by Silvestro, did not specify specific measurements regarding the 
Regarding claim 40, Hererra, as modified by Silvestro, discloses wherein the retainer portion comprises two expansion structures 136A, 136B and each expansion structure has a first end connected to the tube (see Silvestro, see annotated fig 6A above), a second end in contact with the inner surface of the outer wall of the retainer (see Silvestro, see annotated fig 6A above), and an intermediate section that touches the inner surface of the outer wall of the retainer (see Silvestro, see annotated fig 6A above) and that is configured to apply outward force to urge the outer wall to the second, expanded position (see Silvestro, see annotated fig. 6B above).
Regarding claim 41, Hererra, as modified by Silvestro, discloses wherein the at least one expansion structure has a length as measured from the first end to the second end (see Silvestro, wings 136A and 136B have a length from the first end to the second end), but is silent to wherein the length is at least 50% of the circumference of the inner surface of the outer wall, and the intermediate structure has a thickness that is 25% or more of a thickness of the outer wall.
However, It would have been obvious to anyone of ordinary skill in the art before the effective filing date of the invention to have the at least one expansion structure to have a length at least 50% of the circumference of an inner surface of the outer wall, and to have the intermediate structure have a thickness that is 25% or more of a thickness of the outer cover, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative .
Claims 29-31 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Herrera in view of Silvestro as applied to claim 1 above, and further in view of Goldberg (US 4932938).
        Regarding claim 29, Herrera, as modified by Silvestro, teach the urinary catheter with the retention structure as described above, but fail to teach a urinary catheter that further comprises an extendable flap on the distal end. 
However, Goldberg teaches a catheter that further has: An extendable flap on the distal end (see Goldberg, Fig. 19 and 21, bladder engaging portion 286), wherein the extendable flap has a first, contracted position in which it is positioned against an outer wall of the tube (see Goldberg, Fig. 20, bladder engaging portion 286), and a second, extended position in which it extends outward from the outer wall of the tube (see Goldberg, Fig. 19, bladder engaging portion 286).
Goldberg is considered analogous art because it pertains to a catheter that has said flap in addition to another engaging retention structure 302. It would have been obvious to anyone of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Hererra, as modified by Silvestro, to incorporate an extendable flap on the distal paragraph 13).
Regarding claim 30, Herrera, as modified by Silvestro and Goldberg, teaches the extendable flap on the distal end of the device of claim 29 that further comprises a first side connected to the tube (see Goldberg, see annotated fig. 21 below) and a second side opposite of the first side (see Goldberg, see annotated fig. 21 below) and a length measured between the first side and the second side (see Goldberg, see annotated fig. 21 below)

    PNG
    media_image3.png
    578
    499
    media_image3.png
    Greyscale

However, Herrera, as modified by Silvestro and Goldberg, does not expressly disclose wherein the length of at least 30%, or at least 40%, or at least 50%, or at least 60%, or at least 70% of an outer circumference of the tube. It would have been obvious to anyone of ordinary paragraph 0082).
Regarding claim 31, Herrera, as modified by Silvestro and Goldberg, teaches the extendable flap on the distal end of the device of claim 29, wherein the extendable flap further comprises an intermediate section (see Goldberg, see annotated fig. 21 below)

    PNG
    media_image3.png
    578
    499
    media_image3.png
    Greyscale

However, Herrera, as modified by Silvestro and Goldberg, does not expressly disclose that the intermediate section of the extendable flap has a thickness that is at least 50%, at least 60%, at least 70%, at least 80%, at least 90%, or at least 100% of the thickness of the tube wall. It would have been obvious to anyone of ordinary skill in the art before the effective filing date of the invention to have the extendable flap take on these specific dimensions since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, Herrera, as modified by Silvestro and Goldberg did not specify specific measurements regarding the thickness of the flap 286 disclosed in Goldberg. However, the device disclosed in Herrera, as modified by Silvestro 
Regarding claim 33, Hererra, as modified by Silvestro, fails to teach an extendable flap, wherein the length is at least 30% of a circumference of the outer surface of the tube.
However, Goldberg teaches a catheter that has: An extendable flap on the distal end (Fig. 19 and 21, bladder engaging portion 286) in addition to a urethral securing member 302 (fig. 19, urethral engaging portion 302).
It would have been obvious to anyone of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Hererra, as modified by Silvestro, to incorporate an extendable flap on the distal end in addition to another retention structure, as taught in Goldberg, so they can cooperate to prevent movement of the tube from a predetermined position within the urethra and bladder (see Goldberg, paragraph 13).
Goldberg is silent to wherein a length of the flap is at least 30% of a circumference of the outer surface of the tube.
However, it would have been obvious to anyone of ordinary skill in the art before the effective filing date of the invention to have the extendable flap to have a length of at least 30% of a circumference of the outer surface of the tube since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, Goldberg did not specify specific 
Regarding claim 34, Hererra, as modified by Silvestro, fails to teach an extendable flap, wherein the extendable flap has a thickness of at least 50% of a thickness of the tube wall, and wherein a first side of the extendable flap has an axial length measured along the tube, wherein the axial length is about equal to the length of the flap, or any amount from about 50% of the length to about 200% of the length of the flap
However, Goldberg teaches a catheter that has: An extendable flap on the distal end (Fig. 19 and 21, bladder engaging portion 286) in addition to a urethral securing member 302 (fig. 19, urethral engaging portion 302).
It would have been obvious to anyone of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Hererra, as modified by Silvestro, to incorporate an extendable flap on the distal end in addition to another retention structure, as taught in Goldberg, so they can cooperate to prevent movement of the tube from a predetermined position within the urethra and bladder (see Goldberg, paragraph 13).
Goldberg is silent to wherein a length of the flap is at least 30% of a circumference of the outer surface of the tube.
However, it would have been obvious to anyone of ordinary skill in the art before the effective filing date of the invention to have the extendable flap to have a length of at least 30% of a circumference of the outer surface of the tube since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform .
Claim 32, 35, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Herrera in view of Silvestro, as applied to claim 1 above, and further in view of Goldberg and Semrad (U.S. 4986810).
Regarding claim 32, Herrera, as modified by Silvestro, teaches a urinary catheter as described above, but fail to teach a flap retention structure at the distal end of the device. Goldberg teaches a flap retention structure at the distal end of the device as detailed in claim 31, but fails to teach a dual extendable flap on the distal end of the device. 
However, Semrad teaches a dual extendable flap on the distal end wherein the dual extendable flap has a first flap, a second flap, a first, contracted position in which the first flap and second flap are each positioned against an outer wall of the tube, and a second, extended position in which the first flap and second flap are each extend outward from the outer wall of the tube (Figs. 2, 4, and 5, wings 14, 15).
Semrad is considered analogous art because it pertains to a catheter with a distal retention portion. It would have been obvious to anyone of ordinary skill in the art before the effective filing date of the invention to incorporate the distal retention portion disclosed in Semrad because a substitution of the distal retention portion described in Goldberg with 
Regarding claim 35, Hererra, as modified by Silvestro, Goldberg, and Semrad, and further discloses wherein the first flap has a first side connected to the tube (see Semrad, see annotated fig. 4 below) and a second side opposite the first side (see Semrad, see annotated fig. 4 below), and the second flap has a first side connected to the tube and a second side opposite the first side (see Semrad, see annotated fig. 4 below), and the first flap and the second flap each has a length as measured between the first side and the second side (see Semrad, see annotated fig. 4 below), but is silent to wherein the first flap and the second flap each have a thickness that is at least 50% of a thickness of the tube wall, and wherein the length is at least 30% of a circumference of the outer wall of the tube.

    PNG
    media_image4.png
    268
    445
    media_image4.png
    Greyscale

However, it would have been obvious to anyone of ordinary skill in the art before the effective filing date of the invention to have first and second flap each have a thickness that is at least 50% of a thickness of the tube wall, and to have the length between the first side and second side to be at least 30% of a circumference of the outer wall of the tube, since it has been held that “where the only difference between the prior art and the claims was a recitation of 
Regarding claim 37, Hererra, as modified by Silvestro, discloses two expansion structures two expansion structures with a length measured from the first end to the second end (see Silvestro, fig. 6, wings 136A and 136B), but is silent to wherein the length is at least 50% of the circumference of the inner surface of the outer wall
However, it would have been obvious to anyone of ordinary skill in the art before the effective filing date of the invention to have the expansion structures have a length that is at least 50% of the circumference of the inner surface of the outer wall, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, Herrera, as modified by Silvestro did not specify specific measurements regarding the length between the first and second end, or the thickness of the intermediate section. However, the device disclosed in 
Regarding claim 39, Hererra, as modified by Silvestro discloses two expansion structures with a length measured from the first end to the second end (see Silvestro, fig. 6, wings 136A and 136B), but is silent to wherein the length is at least 50% of the circumference of the inner surface of the outer wall, and the intermediate section has a thickness that is 25% or more, or 30% or more, or 40% or more of a thickness of the outer wall.
However, it would have been obvious to anyone of ordinary skill in the art before the effective filing date of the invention to have the expansion structures have a length that is at least 50% of the circumference of the inner surface of the outer wall, and to have the intermediate section have a thickness that is 25% or more of a thickness of the outer cover, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, Herrera, as modified by Silvestro did not specify specific measurements regarding the length between the first and second end, or the thickness of the intermediate section. However, the device disclosed in Herrera, as modified by Silvestro would not function differently if the expansion structures has a length that was at least 50% of the circumference of the inner wall of the outer .
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Hererra in view of Silvestro, Goldberg, and Semrad, and in further view of Mobley (US 4043346)
Regarding claim 36, Hererra, as modified by Silvestro, Goldberg, and Semrad, discloses wherein the first flap and the second flap have an intermediate section (see Semrad, fig. 4, middle section between end of wings 14 and 15 and their respective connection to the catheter 10), but fails to teach wherein the first flap and the second flap each have a bulb at a tip of each flap, wherein each bulb has a diameter that is from 10% to 200% greater than a thickness of an intermediate section of each flap.
However, Mobley teaches a retention structure of a catheter (abstract) wherein each flap 26 has a bulb at a tip of each flap (see annotated fig. 4 below).

    PNG
    media_image5.png
    446
    675
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second flap disclosed in Semrad to have a bulb at 
Mobley discloses wherein each bulb has a diameter greater than a thickness of a center of each flap (see annotated fig. 4 above), but is silent to wherein each bulb has a diameter that is from 10% to 200% greater than a thickness of a center of each flap.
However, it would have been obvious to anyone of ordinary skill in the art before the effective filing date of the invention to have bulb have a diameter that is from 10% to 200% greater than a thickness of a center of each flap, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, Mobley did not specify specific measurements regarding the diameter of the bulbs. However, the device disclosed in Mobley would not function differently if bulb had a diameter that is from 10% to 200% greater than a thickness of a center of each flap. Further, applicant places no criticality on the range claimed, as multiple ranges were suggested in the claims.
Response to Arguments
Applicant's arguments filed 01/ 24/2022 have been fully considered but they are not persuasive for the following reasons: 
In response to the argument regarding claim 1 on p. 16 that “Silvestro’s balloon retainer in fig. 2A or fig. 12 is not configured to be compressed when it contacts the wall of the penile urethra as recited in pending claim 1; instead, Silvestro’s catheter is inserted into the body and then its balloon is inflated”, the examiner respectfully disagrees. While Silvestro’s catheter balloon is meant to be released in the bladder, it would still be reasonable to modify the retainer portion disclosed in Hererra, whose retainer portion is configured to be compressed when it contacts the wall of the penile urethra (in the case of Hererra, it contacts the wall of the penile urethra in its compressed, non-expanded configuration), with the corresponding structures of Silvestro’s balloon retainer as described in the analysis of claim 1 above. 
Further, neither Hererra nor Silvestro teach away from the proposed combination, as one of ordinary skill in the art would have combined the references in a manner that did not render the device inoperable.
In response to the argument regarding claim 1 on p. 16 that “Silvestro’s stabilization mechanism 122 or 1130 entirely lacks at least an intermediate structure in contact with the outer surface of the outer wall of the retainer and that is configured to apply outward force to move the outer wall to its second, expanded configuration.”, the examiner respectfully disagrees. Silvestro, as interpreted in the analysis of claim 1 above, has an intermediate portion configured to apply an outward force to move the outer wall to its second, expanded configuration.
In response to the argument on p. 16 that, “Goldberg does not teach “flaps” as claimed and described herein or any of the structural limitations related to flaps as recited in the pending claims. It instead teaches a funnel-shaped bladder-engaging portion 286)”, the examiner respectfully disagrees. A “flap”, under the broadest reasonable interpretation, is a thin piece of material hinged on one side configured to move. Goldberg’s funnel-shaped bladder-.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582.  The examiner can normally be reached on M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571) 270-5528.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
 /QUANG D THANH/ Primary Examiner, Art Unit 3785